On Motion For Review

PER CURIAM.
Alberto Carbonell filed a motion to review a judgment awarding Marie Lydia Varveris appellate costs following remand in Varveris v. Carbonell, 773 So.2d 1275 (Fla. 3d DCA 2000). We grant the motion and reverse the judgment.
Pursuant to Florida Rule of Appellate Procedure 9.400(a), the prevailing party on appeal is entitled to entry of a costs judgment. To award costs, the “trial court must determine which party prevailed on the significant issues on appeal. ...” Florida Poiuer & Light v. Polackwich, 705 So.2d 23, 25 (Fla. 2d DCA 1997); Lucas v. Barnett Bank of Lee County, 732 So.2d 405 (Fla. 2d DCA 1999); Stringer v. Katzell, 695 So.2d 369 (Fla. 4th DCA 1997); James v. James, 675 So.2d 683 (Fla. 3d DCA 1996). “[C]osts do not automatically ‘follow the judgment.’ ” Polackwich, 705 So.2d at 25 (citing General Capital Corp. v. Tel Serv. Co., 239 So.2d 134 (Fla. 2d DCA 1970)).
In our view, the Varveris did not prevail on the significant issues litigated on appeal and was not entitled to a costs judgment. Varveris did not prevail in dissolving the injunction against her; in Varveris we only remanded the cause so that the appellant could be served with process. Hence, the costs judgment was an abuse of discretion.
Motion granted; judgment reversed.
GODERICH and SHEVIN, JJ., concur.
COPE, J., dissents.